Title: To George Washington from John Hathorn, 29 October 1782
From: Hathorn, John
To: Washington, George


                  
                     Sir
                     Dobbs’s Ferry 29th Octr 1782
                  
                  I obtain’d a Passport from Genl Lincoln to go to Europe or N. York on Parole with one Servant but as a Captain has always been allowed two I apply’d to Brigr Genl Hazen at Lancaster who was so good as to give me a pass for both my Servants, when I came here I found Genl Hazens pass was not sufficient Therefore must request your Excellency will be so very obligeing as to order the man to be sent into N. York, as soon as you may think proper.
                  Major Forman is so good as to say he will send this and the man will be detain’d till he receives your Excellencys answer I have the honor to be Your Excellencys most obedt hume Servant
                  
                     John Hathorn
                     Capt. 80th Regt
                     
                  
               